 1
 2
 3
 4
                                                             JS-6
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11   JOSE IVAN SALCEDO,                  )   NO. CV 18-7812-FMO (AS)
                                         )
12                     Plaintiff,        )
                                         )
13                v.                     )        JUDGMENT
                                         )
14   KENNETH MILLER, M.D.,               )
                                         )
15                     Defendant.        )
                                         )
16
17        Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19
20        IT IS ADJUDGED that the above-captioned action is dismissed   with
21   prejudice.
22
23        DATED: March 19, 2020
24
25
26                                                   /s/
                                            FERNANDO M. OLGUIN
27                                     UNITED STATES DISTRICT JUDGE
28
